DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 6-7 and 13 are currently canceled by amendment.

Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 10/4/2020 and 3/10/2021.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Allowable Subject Matter
Claims 1-5, 8-12, and 14-16 are allowed.

The following is an examiner’s statement of reasons for allowance: Claims 1-16 are allowable over the prior art of record because none of the prior art of record teaches or fairly suggests an output system, comprising: a processing device executing processing of transforming a first color information indicating a first color in a first color space into a second color information in a second color space which is an opponent color space different from the first color space, according to a first type of a color vision and a first color vision strength indicating a degree of the color vision; and transforming the second color information into a third color information indicating a second color in the first color space, according to a second type of a color vision and a second color .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US PG Pub 2008/0193011 to Hayashi et al., discloses a pixel processor employing an image processing technology by a computer capable of enhancing color identity. The pixel processor comprises a means performing color vision conversion processing for varying the component in the luminance axis direction depending on the component in the selected axis, i.e. any one of first axis and second axis, out of the component in the luminance axis direction, the component in the first axis direction and the component in the second axis direction included in pixel data represented as positional data in a uniform color space defined by three orthogonal coordinate axes system of the luminance axis indicating luminance, and the first and second axes indicating chromaticness index.  Hayashi does not provide for the claim element of a first color vision strength indicating a degree of the color vision.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D. WAIT, Esq. whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571 272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHRISTOPHER D. WAIT, Esq.
Primary Examiner
Art Unit 2672